Appeal by the defendant from an order of the Supreme Court, Kings County (Walsh, J.), dated December 14, 2010, which, after a hearing, designated him a level three sexually violent offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the assessment of 10 points under risk factor 13 (Conduct while confined/supervised-Unsatisfactory) was supported by clear and convincing evidence. The defendant’s unsatisfactory conduct during his incarceration was established by the case summary, which revealed that he committed a tier II disciplinary violation in 2009 and a tier III disciplinary violation in 2010 (see People v Williams, 100 AD3d 610 [2012]; People v Mabee, 69 AD3d 820, 821 [2010]). Thus, the Supreme Court properly designated the defendant a level three sexually violent offender. Angiolillo, J.E, Dickerson, Hall and Austin, JJ., concur.